DETAILED ACTION
Claims 1-2 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amended title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The examiner recommends  --Transfer Controller for Dividing Read Data and Combining Write Data Between Cores and Memory--.
The replacement abstract of the disclosure is objected to because an access instruction is not understood to load to the main storage device, nor is an access instruction understood to store from the main storage device.  The abstract needs to be more clear so one can quickly read and gain an understanding of the invention.  Applicant could reword as --…an access instruction to load data into the plurality of arithmetic processing cores from the main storage device, and an access instruction to store data from the plurality of arithmetic processing cores to the main storage device;…--.
Note that a replacement abstract must be submitted on a separate sheet (apart from any other amendments), per 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The amended disclosure is objected to because of the following informalities:
In paragraph [0083], applicant added a redundant “to start processing” in line 3 without underlining.  Please delete.
In paragraph [0083], line 4, it appears that “Meanwhile,” should be replaced with --While the cores are processing,--.  “Meanwhile” generally means “at the same time”.  However, steps 713-717 are not performed at the same time as steps 701-712.  They appear after in FIG.7.  Thus, use of “Meanwhile” appears to be inaccurate (or at least not fully clear).
In paragraph [0118], line 4, replace “1702-3” with --1701-3--.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description:
In replacement FIG.7, number 723.
The drawings are objected to because of the following minor informalities:
In replacement FIG.3B, replace “PUSH” with --PULL-- in box 120.
In original
All replacement FIGs are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The drawings are pixelated because applicant did not use black (RGB = 000), despite appearing black to the naked eye.  This has been confirmed by the examiner through use of an Adobe color inspection tool on applicant’s submitted pdf file.  When black is not used, the dithering used to convert applicant's grayscale image to black and white will add white pixels to try to estimate applicant's "gray" color, and the final drawings may not print properly.  Therefore, applicant must be sure to use only black and white.  Applicant may try the following process to fix the drawings:

1.	Open the drawings PDF file with Adobe Acrobat DC (a similar Adobe product may work, but the examiner has only tested this in Adobe Acrobat Pro DC);
2.	Click “File” and then click “Print”;
3.	Select “Adobe PDF” as the printer.  If not available, “Microsoft Print to PDF” may also work though this has not been tested.  If neither option is available, this process may not be applicable, and applicant should try to find an alternate way to print in only black and white.
4.	Uncheck "Print in grayscale (black and white)";
5.	Uncheck "Save ink/toner";
6.	Click “Advanced”;

8.	Click “OK” and then click “Print”.  The resulting PDF should comprise only black and white drawings.  Please review all drawings to ensure there are no unintended consequences.
NOTE: The examiner notes that this particular process is customized to this particular set of drawings.  It may not work on other sets of drawings in other applications.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and 1.84 are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Claim Objections
Claims 1-2 are objected to because they each recite “execution of an access instruction to load and store data…”.  This makes it sound as if applicant’s invention is related to a single instruction which performs both loading and storing.  However, the examiner can find no such instruction in the specification.  Each disclosed instruction appears to do one or the other (loading or storing).  The examiner recommends instead claiming --execution of access instructions to load and store…--.
Claim 1 is additionally objected to because of the following minor informalities:
Insert --and-- at the end of line 6 because there is only one more subsequently-claimed component (transfer controller).
To correct grammar, either insert --and-- before “combines” in the 3rd to last line, OR replace “data and write” with --data, and writes-- in the 2nd to last line.
Claim 2 is additionally objected to because of the following minor informalities:
In line 4, either insert --wherein-- before “the”, or replace “includes” with
--including--, to improve grammar.
In the last line, insert a comma after “the data”.
Appropriate correction is required.

Examiner Notes
Claims 1 and 2 both set forth that the transfer controller writes the main storage device (memory).  However, many FIGs show the memory controller between the transfer controller and memory.  While the examiner believes it is reasonable to say that the transfer controller writes the memory through use of the memory controller, the examiner recommends instead 
The examiner assumes that “writes the memory” at the end of claim 2 was intended.  However, in case applicant meant to similarly claim the write as it appears in claim 1, the examiner wanted to point out this slight inconsistency so that applicant could reword as --writes the data in the memory-- (which would have to be further amended due to an antecedent basis issue for “the data” set forth below).  However, this rewording is not required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, 2nd to last line, both instances of “the data”.  There is data in lines 5 and 11, and, arguably, in line 8.  It appear that applicant intends to refer back to the data in line 11.  However, this must be clear.  Applicant could insert a unique descriptor before “data” in line 11 (e.g. “divides given data”), and then insert that same descriptor for both instances of “the data in the 2nd to last line (e.g. “generate the given data and write the given data”).
In claim 1, last two lines, “the main storage memory”.  It appears that “memory” should be replaced with --device--.
In claim 2, last line, “the data” for similar reasons as above.

Allowable Subject Matter
Claims 1-2 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1-2, the prior art of record has not taught, either individually or in combination, and together with all other claimed features, that the first data and the second data are read from the first and second cores, respectively, and combined to generate the data that was previously divided.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patel, U.S. Patent No. 5,860,107, has taught combining writes (see example in FIGs.4A-4C).
Creta et al., U.S. Patent No. 8,412,855, has taught combining write transactions from multiple processors (see FIG.2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/David J. Huisman/Primary Examiner, Art Unit 2183